 

Exhibit 10.10(c)(iii)

 

BANK MUTUAL CORPORATION

 INCENTIVE STOCK OPTION AGREEMENT

 

Option granted the _____ day of _______________________, 200___ (the “Date of
Grant”), by BANK MUTUAL CORPORATION, a Wisconsin corporation (hereinafter called
“Bank Mutual”), to ________________________________ (hereinafter called the
“Optionee”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of Bank Mutual adopted the Bank Mutual
Corporation 2004 Stock Incentive Plan (the “Plan”) on February 2, 2004, subject
to stockholder approval which was obtained May 3, 2004;

 

NOW, THEREFORE, it is agreed as follows:

 

1. Number of Shares Optioned; Option Price.  Bank Mutual grants to Optionee the
right and option to purchase, on the terms and conditions hereof, all or any
part of an aggregate of __________ shares of Bank Mutual’s common stock, at the
purchase price of $________________ (___________________ and ___/100 Dollars)
per share.

 

2. Vesting of Options.  This Option shall be exercisable for any amount of
shares up to the maximum percentage of shares covered hereunder as follows:

 

Number of Completed  Maximum Percentage  Years of Continuous 
of Shares Becoming  Service After the  Exercisable Under 
Date of Grant of Option  the Option        Less than 1 year   Zero  At least 1
but less than 2   20% At least 2 but less than 3   40% At least 3 but less than
4   60% At least 4 but less than 5   80% At least 5 Years   100%

 

except and to the extent otherwise provided in paragraphs 10, 11 and 12 hereof,
or in the event of a Change in Control (as defined in the Plan). In the event of
a Change in Control, this option shall become immediately exercisable. No
fractional shares shall be issuable on exercise of this Option and if the
application of the maximum percentage set forth above would result in a
fractional share, the number of shares exercisable shall be rounded up to the
next full share.

 

3. Deferral of Exercise.  Although Bank Mutual intends to exert its best efforts
so that the shares purchasable upon the exercise of this Option will be
registered under, or exempt from the registration requirements of the federal
Securities Act of 1933 and any applicable state securities law at the time the
Option first becomes exercisable, if the exercise of this Option or any part of
it would otherwise result in the violation by Bank Mutual of any provision of
the Act or of any state securities law, Bank Mutual may require that such
exercise be deferred until Bank Mutual has taken appropriate action to avoid any
such violation.

 

4. Term of Option and Conditions of Exercise of Option During Optionee’s
Lifetime.  During the Optionee’s lifetime this Option may be exercised only by
him/her. All rights to exercise this Option shall expire ten years from the date
this Option is granted. Except as provided in paragraphs 10 and 11, this Option
may not be exercised unless Optionee is, at the date of the exercise, in the
service of Bank Mutual or a Subsidiary as an employee or a director and shall
have been continuously in such service since the date hereof. Notwithstanding
any other provision herein, if at the time this option is granted, Optionee owns
(directly or under the attribution rules of Section 425(d) of the Code) stock
possessing more than 10% of the total combined voting power of Bank Mutual (or
any parent or subsidiary) this option shall not be exercisable after the
expiration of five years from the date of grant hereof.

 

1

 

 

5. Nontransferability.  This Option shall not be transferable by the Optionee
except by will or the laws of descent and distribution and shall be exercisable
during Optionee’s lifetime only by Optionee or by his/her guardian or legal
representative. The Option herein granted and the rights and privileges
pertaining thereto shall not be transferred, assigned, pledged or hypothecated
in any way, whether by operation of law or otherwise, and shall not be subject
to execution, attachment or similar process.

 

6. Method of Exercising Option.  This Option shall be exercised by Optionee
delivering a written notice specifying the number of shares the Optionee desires
to purchase to the committee designated by the Board of Directors of Bank Mutual
(the “Committee”), which shall initially be the Compensation Committee of the
Board, at its principal business office, on any business day, and by paying Bank
Mutual in full the option price of the shares being acquired at the time.

 

7. Manner of Payment.  The option price shall be payable on exercise of this
Option or any part of this Option and may be paid in full in cash or, in the
discretion of the Committee, in shares of stock of Bank Mutual which have been
beneficially owned by Optionee for at least six months prior to the time of
exercise, valued at their fair market value determined as of the date of
exercise of the Option, or, in a combination of cash and shares of Bank Mutual’s
stock.

 

8. Method of Valuation.  For all purposes under this Agreement, the fair market
value of shares of Bank Mutual’s stock shall be the average of the high and low
sales prices for the shares in the over-the-counter market on the valuation
date, as reported by NASDAQ (the National Association of Securities Dealers,
Inc. Automatic Quotation System). In the absence of any reported sales on NASDAQ
on any trading date, fair market value shall be the average of the reported
closing bid and asked prices for the stock on NASDAQ on such date.

 

9. Delivery of Shares; Rights as Shareholder.  As soon as practicable after
Optionee has exercised the Option and paid the exercise price, Bank Mutual shall
issue to Optionee the number of shares of Bank Mutual stock covered by the
option exercise. Optionee shall not be deemed the holder of any shares covered
by this Option until such shares are issued to him/her.

 

10. Death or Disability of Optionee.  In the event that the service of Optionee
as an employee or director shall cease because of death or as a result of
disability (as defined in Section 105(d)(4) of the Internal Revenue Code) this
Option, whether or not otherwise exercisable at the time of such termination,
shall be exercisable at any time within one year after such termination of
service, in the case of Optionee’s death, by the estate of Optionee or by a
person who acquired the right to exercise this Option by bequest or inheritance
from Optionee or, in the case of disability, by Optionee subject to the
condition that this Option shall not be exercisable after the expiration of ten
years from the date it is granted. This Option or any portion of this Option not
so exercised shall terminate.

 

11. Other Termination.  If Optionee terminates service as both an employee and a
director for any reason other than death or disability as defined in paragraph
10, but Optionee's service is not terminated for cause, this Option to the
extent that it is otherwise exercisable on the date of such termination shall be
exercisable at any time within one year thereafter (provided that if the Option
is exercised more than three months after the Optionee’s termination of service
as an employee the Option will not be eligible for tax treatment as an ISO and
instead will be treated as an NSO), but not later than the date on which this
Option would otherwise expire. This Option or any portion of this Option not so
exercised shall terminate. However, notwithstanding any other provisions hereof,
if the employment of Optionee is terminated for cause, as determined by the
Committee, this Option shall be deemed terminated and not exercisable by such
Optionee.

 

12. Forfeiture.  This Option shall terminate immediately if, within two years
following Optionee's termination of service with Bank Mutual or a Subsidiary
(the "Affiliated Companies"), Optionee shall (a) solicit or assist with the
solicitation of any customer of the Affiliated Companies to terminate or
diminish such customer's business with the Affiliated Companies or (b) solicit,
cause or seek to cause any employee of the Affiliated Companies to terminate,
curtail or otherwise modify his or her employment relationship with the
Affiliated Companies. For purposes of this provision, a "customer" shall mean an
entity or individual in connection with whom Optionee provided services on
behalf of the Affiliated Companies within the eighteen (18) months prior to
Optionee's termination or about whom Optionee obtained confidential information
within the eighteen (18) months prior to Optionee's termination. In addition, if
at any time within two years after Optionee shall exercise this Option, the
Optionee shall violate the restrictions under (a) or (b) above, the Optionee
shall promptly pay to Bank Mutual as liquidated damages the excess of the Fair
Market Value of the shares received upon exercise over the option price on the
date of exercise. The Committee shall, in its sole discretion, determine whether
a violation of (a) or (b) has occurred, and the determination of the Committee
shall be final and binding as to all parties.

 

2

 

 

13. Changes in Stock.  In the event of any recapitalization, stock split or
reverse split, stock dividend, merger in which Bank Mutual is the surviving
corporation, combination or exchange of shares or other capital change affecting
the common stock of Bank Mutual, the Committee shall make, subject to the
approval of the Board of Directors of Bank Mutual, equitable and appropriate
changes in the aggregate number and kind of shares subject to this Option, to
prevent substantial dilution or enlargement of the rights granted to or
available for Optionee; provided, however, that no changes shall be made which
would cause this Option to fail to continue to qualify as an ISO within the
meaning of Section 422 of the Internal Revenue Code, as amended from time to
time.

 

14. No Employment or Service Agreement Intended.  This Agreement does not confer
upon Optionee any right to continuation of employment or service in any capacity
by Bank Mutual or a Subsidiary and does not constitute an employment or service
agreement of any kind.

 

MISCELLANEOUS

 

15. Notices.  Any notice to be given to the Committee under the terms of this
Agreement shall be addressed to Bank Mutual, in care of its Secretary at 4949
West Brown Deer Road, Milwaukee, Wisconsin 53223. Any notice to be given to
Optionee may be addressed to Optionee at his/her address as it appears on Bank
Mutual’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, certified and deposited, postage prepaid, in a post
office or branch post office regularly maintained by the United States
Government.

 

16. Provisions of Plan Controlling.  This Option is subject in all respects to
the provisions of the Plan. In the event of any conflict between any provision
of this Option and the provisions of the Plan, the provisions of the Plan shall
control. Terms defined in the Plan where used herein shall have the meanings as
so defined. Optionee hereby acknowledges receipt of a copy of the Plan.

 

17. Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of Bank Mutual.

 

18. Government and Other Regulations.  The obligation of Bank Mutual to sell and
deliver shares of stock under this Plan shall be subject to all applicable laws,
rules and regulations and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or desirable by the Board of Directors of
Bank Mutual, including (without limitation) the satisfaction of all applicable
federal, state and local tax withholding requirements. Bank Mutual shall
determine the amount of any required tax withholding. The Optionee may pay the
required withholding in cash or, in the discretion of the Committee, in shares
of Bank Mutual stock, valued at its fair market value as of the date the
withholding obligation arises, or in a combination thereof.

 

19. Wisconsin Contract.  This Option has been granted in Wisconsin and shall be
construed under the laws of that State.

 

20. ISO Limitation. In accordance with Internal Revenue Code rules, the
aggregate fair market value (determined as of the date of grant) of shares with
respect to which ISOs are exercisable for the first time during any calendar
year (under the Plan or under any other incentive stock option plan of the
Company or Subsidiary of the Company) may not exceed $100,000. If the fair
market value of shares on the date of grant with respect to which ISOs are
exercisable for the first time during any calendar year exceeds $100,000, then
the options for the first $100,000 of shares to become exercisable in such
calendar year will be ISOs and the options for the amount in excess of $100,000
that become exercisable in that calendar year will be treated as NSOs.

 

3

 

 

IN WITNESS WHEREOF, Bank Mutual has caused these presents to be executed in its
behalf by its Chairman of the Board or President and attested by its Secretary
or one of its Assistant Secretaries, and Optionee has hereunto set his or her
hand and seal, all of the day and year first above written, which is the date of
the granting of the option evidenced hereby.

 

  BANK MUTUAL CORPORATION       By:         Title:  

 

ATTEST:       Secretary

 

      Optionee

 

4

